928 F.2d 303
Elijah HILL, Appellant,v.UNITED STATES of America, Appellee.
No. 90-2513SI.
United States Court of Appeals,Eighth Circuit.
Submitted March 13, 1991.Decided March 27, 1991.Rehearing and Rehearing En BancDenied May 10, 1991.

Appeal from the United States District Court for the Southern District of Iowa;  Harold D. Vietor, Chief Judge, U.S.D.C.
Elijah Hill, pro se.
Ronald M. Kayser, Des Moines, Iowa, for appellee.
Before McMILLIAN, FAGG and MAGILL, Circuit Judges.
PER CURIAM.


1
Elijah Hill appeals from the district court's1 orders denying his 28 U.S.C. Sec. 2255 motion to vacate his sentence entered upon his guilty plea, and denying his motion for reconsideration.  We affirm.


2
Hill, a pharmacist, pleaded guilty to six (prescription) drug distribution counts;  four counts of omission of material information from records in regard to the sale of drugs;  and one count of income tax evasion.  The remaining fourteen counts of the indictment were dismissed pursuant to a plea agreement.  Although at the plea hearing Hill noted his disagreement with the drug amounts and with certain incriminating statements made by an individual, Hill otherwise agreed he committed the crimes to which he was pleading guilty.  He also acknowledged that he was satisfied with counsel's representation.  At sentencing, Hill reasserted his disagreement with the amount of drugs the government claimed he distributed illegally.  The court noted the disagreement regarding the drug amounts was insignificant, and found the facts were as the government alleged.  The court sentenced Hill to a total of five years of imprisonment and three years of special parole.


3
Upon review of the record, we believe the district court properly rejected Hill's ineffective assistance of counsel claim.  See Hill v. Lockhart, 474 U.S. 52, 59, 106 S. Ct. 366, 370, 88 L. Ed. 2d 203 (1985);  Beans v. Black, 757 F.2d 933, 936 (8th Cir.), cert. denied, 474 U.S. 979, 106 S. Ct. 381, 88 L. Ed. 2d 334 (1985).  Hill's remaining claims were waived by his guilty plea.  See Smith v. United States, 876 F.2d 655, 657 (8th Cir.)  (per curiam) (habeas petitioner's guilty plea waived claim of failure to disclose favorable evidence), cert. denied, --- U.S. ----, 110 S. Ct. 195, 107 L. Ed. 2d 149 (1989);  O'Leary v. United States, 856 F.2d 1142, 1143 (8th Cir.1988) (per curiam) (defendant who pleads guilty admits factual allegations in indictment and waives all non-jurisdictional challenges).


4
Accordingly, we affirm.



1
 The Honorable Harold D. Vietor, Chief Judge, United States District Court for the Southern District of Iowa